Case: 14-3104      Document: 12      Page: 1     Filed: 07/18/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                   EUGENE D. JOHNSON,
                        Petitioner,

                                v.

      MERIT SYSTEMS PROTECTION BOARD,
                   Respondent.
              ______________________

                          2014-3104
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-3443-14-0150-I-1.
                 ______________________

                        ON MOTION
                    ______________________
                           ORDER
     The Department of Health and Human Services
 (“HHS”) moves to reform the caption to designate the
 Merit Systems Protection Board (“Board”) as the respond-
 ent in this petition. HHS also moves for a 21-day exten-
 sion of time for the Board to file its response to
 petitioner’s informal brief.
     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board’s decision con-
 cerns the procedure or jurisdiction of the Board. The
Case: 14-3104         Document: 12   Page: 2   Filed: 07/18/2014



 2                                             JOHNSON   v. MSPB



 employing agency is designated as the respondent when
 the Board reaches the merits of the underlying case.
 Here, the Board dismissed petitioner’s appeal for failure
 to make nonfrivolous allegations of Board jurisdiction.
 Thus, the Board is the proper respondent in this petition
 for review.
       Accordingly,
       IT IS ORDERED THAT:
     (1) The motion is granted. The revised official cap-
 tion is reflected above.
     (2) The Board’s informal response brief is due within
 21 days from the date of this order.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s26